DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to rejection of claims 15-17, 20-22 and 25-27 under 35 U.S.C. 102(a)(1)  and rejection of claims 18, 19, 23 and 28 under have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see REMARMS pg. 8, filed 11/19/2021, with respect to 35 U.S.C. 112(b) rejection of claims 15-29 have been fully considered and are persuasive.  The 35 U.S.C. 112(b)  rejection of claims 15-29 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, 20-24 and 26-29  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the mobile device" in line 13 and 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-19 are rejected for at least their dependency on claims 15.
Claim 25 recites the limitation “a mobile device second message” in lines 10-11 and 17. It is unclear if they are the same or different “mobile device second message”.
Claim 26 recites the limitation “a mobile device second message” in lines 15 and 17. It is unclear if they are the same or different “mobile device second message”.
  Claims 27-19 are rejected for at least their dependency on claims 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 15-17, 20-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hollar (US 2018/0302869 A1 cited in the submitted IDS) in view Suzuki et al. (US 2003/0169697 A1).

Regarding claim 15, Hollar discloses;
A method in a communication system which comprises a master anchor device, a first anchor device, and a second anchor device (Fig. 3, 5, 10 Abstract: “Methods for synchronizing multiple transceivers to a single master clock… from a master device… one known device…. one other known device”), the method comprising:
transmitting, by the master anchor device, a first message (Fig. 1, 3, 5, 10:  Para. [0007]: “broadcasting a message from a master device”; Para. [0045]: “the MD sends out a broadcast (RF packet)”) to the first anchor device and to the second anchor device using a first ultra-wide band, UWB, communication (Fig. 1, 3, 5, 10: Para. [0043]: “KDs [e.g. first known device KD1 and second known device KD2] have the ability to communicate over UWB directly”), wherein the first message is indicative of a master clock of the master anchor device (Para. [0045]: “the broadcast message includes the time at which the broadcast started transmission, Tdepart-md”);  
receiving, by the first anchor device, the first message, and synchronizing a first clock of the first anchor device based on the master clock (Fig. 1, 3, 5, 10, Para. [0017]: “plurality of devices [e.g. first known device KD1] synchronized to a single master clock”; Para. [0047]: “a KD [e.g. first known device KD1] within listening range receives the RF packet [includes the time at which depart-md] that is broadcast and records the arrival time in its own clock units”); and 
receiving, by the second anchor device, the first message, and synchronizing a second clock of the second anchor device based on the master clock (Fig. 1, 3, 5, 10, Para. [0017]: “plurality of devices [e.g. second known device KD2] synchronized to a single master clock” Para. [0047]: “a KD [e.g. second known device KD2] within listening range receives the RF packet [includes the time at which the broadcast started transmission, Tdepart-md] that is broadcast and records the arrival time in its own clock units”):…
transmitting the mobile device second message (Fig. 6, 10: Para. [0066]: “a ping”), by the mobile device (Fig. 6, 10: Para. [0066]: “the unknown device [mobile device] transmits a ping”), using a second ultra-wide band, UWB, communication (Fig. 6, 10: Para. [0041]: “UWB Devices can be described as either being known devices (KD) or unknown devices (UD)”; Para. [0083]: “ultra-wide band RF technology enables RF transmitters and receivers to send and receive signals”.  That is, “a ping” is broadcasted through a second UWB)…; 
receiving the mobile device second message, by at least two of the group consisting of the master anchor device, the first anchor device, the second anchor device, at respective arrival times (Fig. 6, Para. [0066], [0088]: “[each of the] KDs [i.e. at least a first KD1 and a second KD2] record the arrival time of the ping (Tarrival-i)”); and/ or (optional limitation not addressed)
transmitting respective anchor second messages, by at least two of the master anchor device, the first anchor device, and the second anchor device, using a second ultra-wide band, UWB, communication (optional limitation not addressed), and 
receiving the respective anchor second messages, by the mobile device, at respective arrival times (optional limitation not addressed).

“allocating, by the master anchor device, a contention free time slot used for allowing transmission of a mobile device second message” and transmitting messages 
“during the time slot”.
	On the other hand, Suzuki et al. teaches;
“allocating, by the master anchor device, a contention free time slot used for allowing transmission of a mobile device second message”…“during the time slot”(Fig. 2, 18, Para. [0129], [0141]:  “control stations (or coordinators)”/master anchor device sends “guaranteed time slot assignment information of the contention free period (CFP) described in this beacon information” to other piconet communication apparatuses in so as to enable “wireless transmission packet” during the “guaranteed time slot”, i.e. transmit messages/packets  during the time slot” ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the “ping” sent by the mobile device using a second ultra-wide band, UWB, communication, in Hollar’s invention can be implemented by allocating, by the master device (MD), contention free time slot  during which the “ping” bay be  transmittied  as taught by Suzuki et al., where doing so would (Suzuki et al. Abstract) provide for a system with plurality of devices “guaranteed not to interfere each other, thereby allowing the coexistence of a plurality of personal area networks on a same frequency channel”.

Regarding claim 16, Hollar in view of Suzuki et al. discloses all as applied to claim 15 above, where Hollar further teaches;
 wherein the method further comprises: 
travel may be calculated using time-of-flight (ToF) methods between the MD and KD”.  That is, ToF calibration procedure is performed between the MD and the first KD1 and the second KD2). 

Regarding claim 17, Hollar in view of Suzuki et al. discloses all as applied to claim 16 above, where Hollar further teaches:
wherein the method further comprises: 
calculating a first time correction factor (Para. [0053]: equation (6) – “Tdif is the difference in MD time units versus KD time units”), by the first anchor device, based on the calibration procedure (Fig. 1-3, 5, 10; Para. [0053]: first KD1 calculates “Tdif is the difference in MD time units versus” first KD1), and 
time-correcting the synchronization of the first clock using the first time correction factor (Para. [0053], [0055] “Eqns.  (1)-(8) can be used to synchronize all KDs within RF range of the MD”: Equation (8)- KD1 uses calculated Tdif to time correct its synchronization of it time units); and/or 
calculating a second time correction factor (Para. [0053]: equation (6) – “Tdif is the difference in MD time units versus KD time units”), by the second anchor device, based on the calibration procedure (Fig. 1-3, 5, 10; Para. [0053]: second KD2 calculates “Tdif is the difference in MD time units versus” second KD2), and 
dif to time correct its synchronization of it time units). 

Regarding claim 20, Hollar discloses;
 A method for localization of a mobile device in a communication system which comprises the mobile device (Fig. 6, 7, 10, Para. [0039], [0084]: location of for slowly moving /mobile Unknown Device (UD)) and an anchor communication system comprising a master anchor device, a first anchor device, and a second anchor device (Fig. 3, 5, 10 Abstract: “Methods for synchronizing multiple transceivers to a single master clock… from a master device… one known device…. one other known device”), wherein the method comprises: 
transmitting, by the master anchor device, a first message (Fig. 1, 3, 5, 10: Para. [0045]: “the MD sends out a broadcast (RF packet)”) to the first anchor device and to the second anchor device using a first ultra-wide band, UWB, communication (Fig. 1, 3, 5, 10: Para. [0043]: “KDs [e.g. first known device KD1 and second known device KD2] have the ability to communicate over UWB directly”), wherein the first message is indicative of a master clock of the master anchor device (Para. [0045]: “the broadcast message includes the time at which the broadcast started transmission, Tdepart-md”);  
receiving, by the first anchor device, the first message, and synchronizing a first clock of the first anchor device based on the master clock (Fig. 1, 3, 5, 10, Para. [0017]: “plurality of devices [e.g. first known device KD1] synchronized to a single master clock”; Para. [0047]: “a KD [e.g. first known device KD1] within listening range receives the RF packet [includes the time at which depart-md] that is broadcast and records the arrival time in its own clock units”; Para. [0066]]: “multiple KDs (denoted individually with a numbers KD.sub.1, KD.sub.2, and KD.sub.3) synchronize their clock with a master clock”);  
receiving, by the second anchor device, the first message, and synchronizing a second clock of the second anchor device based on the master clock (Fig. 1, 3, 5, 10, Para. [0017]: “plurality of devices [e.g. second known device KD2] synchronized to a single master clock” Para. [0047]: “a KD [e.g. second known device KD2] within listening range receives the RF packet [includes the time at which the broadcast started transmission, Tdepart-md] that is broadcast and records the arrival time in its own clock units”; Para. [0066]]: “multiple KDs (denoted individually with a numbers KD.sub.1, KD.sub.2, and KD.sub.3) synchronize their clock with a master clock”); … 
transmitting the mobile device second message (Fig. 6, 10: Para. [0066]: “a ping”), by a 
receiving the mobile device second message, by at least two of the arrival-i)”); and/or (optional limitation not addressed)
transmitting respective second messages, by at least two of the and the second anchor device, using a second ultra-wide band, UWB, communication (optional limitation not addressed), and 
receiving the second messages, by the mobile device, at respective arrival times (optional limitation not addressed); and 
performing a time difference of arrival, TDoA, calculation (Para. [0088], [0090]: equation (22)-(24) – calculates “Time Difference of Arrival”) based on the respective arrival times (Fig. 6, 10, Para. [0088], [0090]: “by merging Time-of-Flight (two way ranging) with Time Difference of Arrival to determine location of a device” “the arrival times of all the devices are recorded as Tarrival-KD1-MD, Tarrival-KD2-MD and Tarrival-KD3-MD” and equation ) and at least two of the 1, KD2, and KD3) synchronize their clock with a master clock”.  Hence, Equations (22)-24) preforms TDoA calculation based on,   at least based, the synchronized clock of KD1 and the second synchronized clock of KD2).
Hollar teaches (Para. [0040]) “to start a transmission at a precise predetermined time”, however does not teach;
“ allocating, by the master anchor device, a contention free time slot used for transmission of a mobile device second message.”
	On the other hand, Suzuki et al. teaches;
“allocating, by the master anchor device, a contention free time slot used for transmission of a mobile device second message”(Fig. 2, 18, Para. [0129], [0141]:  “control stations (or coordinators)”/master anchor device sends “guaranteed time slot assignment information of the contention free period (CFP) described in this beacon information” to other piconet communication apparatuses in so as to enable “wireless transmission packet” during the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the “ping” sent by the mobile device using a second ultra-wide band, UWB, communication, in Hollar’s invention can be implemented by allocating, by the master device (MD), contention free time slot  during which the “ping” bay be  transmittied  as taught by Suzuki et al., where doing so would (Suzuki et al. Abstract) provide for a system with plurality of devices “guaranteed not to interfere each other, thereby allowing the coexistence of a plurality of personal area networks on a same frequency channel”.

Regarding claim 21, Hollar in view of Suzuki et al. discloses all as applied to claim 20 above, where Hollar further teaches;
further comprising: 
calculating the spatial position of the mobile device based on 
 
Regarding claim 22, Hollar in view of Suzuki et al. discloses all as applied to claim 21 above, where Hollar further teaches;
triangulation algorithms can be used to determine the location of the UD”).

Regarding claim 25, Hollar discloses; 
A communication system (Fig. 1, 3, 5, 10, Para. [0017]: “provide a system including a plurality of devices synchronized to a single master clock”) comprising: 
a master anchor device (Fig. 1, 3, 5,10:, Para. [0043]: “master device (MD”) comprising a master clock (Para. [0073]: “the MD master clock”, i.e. the master device (MD) comprises a master clock); 
a first anchor device (Fig. 1, 3, 5,10:, Para. [0043]: “known devices (KDs)” e.g. first known KD1) comprising a first clock (Para. [0047]: “a KD [e.g. first known device KD1] within listening range receives the RF packet that is broadcast and records the arrival time in its own clock units”); and 
a second anchor device (Fig. 1, 3, 5,10:, Para. [0043]: “known devices (KDs)” e.g. second known KD2) comprising a second clock (Para. [0047]: “a KD [e.g. second known device KD2] within listening range receives the RF packet that is broadcast and records the arrival time in its own clock units”)  and 
a mobile device (Fig. 6, 7, 10, Para. [0039], [0084]: location of for slowly moving /mobile Unknown Device (UD));  
wherein the master anchor device is configured to: 
depart-md”);…  
wherein the first anchor device is configured to: 
receive the first message and synchronize the first clock based on the master clock (Fig. 3, 5, 10, Para. [0017]: “plurality of devices [e.g. first known device KD1] synchronized to a single master clock [i.e. master device clock]”; Para. [0047]: “a KD [e.g. first known device KD1] within listening range receives the RF packet [includes the time at which the broadcast started transmission, Tdepart-md] that is broadcast and records the arrival time in its own clock units”); and 
wherein the second anchor device is configured to: 
receive the first message and synchronize the second clock based on the master clock (Fig. 3, 5, 10, Para. [0017]: “plurality of devices [e.g. second known device KD2] synchronized to a single master clock [i.e. master device clock]” Para. [0047]: “a KD [e.g. second known device KD2] within listening range receives the RF packet [includes the time at which the broadcast started transmission, Tdepart-md] that is broadcast and records the arrival time in its own clock units”)
wherein the mobile device is configured to: 
transmit a mobile device second message (Fig. 6, 10: Para. [0066]: “the unknown device [mobile device] transmits a ping”) using a second ultra-wide band, UWB, communication (Fig. 6, 10: Para. [0041]: “UWB Devices can be described as either being known devices (KD) or unknown devices (UD)”; Para. [0083]: “ultra-wide band RF , and 
wherein at least two of the master anchor device, the first anchor device, and the second anchor device, are configured to: 
receive the mobile device second message at respective arrival times (Fig. 6, Para. [0066], [0088]: “[each of the] KDs [i.e. at least a first KD1 and a second KD2] record the arrival time of the ping (Tarrival-i)”); and Page 5 of 10U.S. Patent App. No. 17/08531182162423US03 
wherein the communication system is configured to: 
perform a time difference of arrival, TDoA, calculation (Para. [0088], [0090]: equation (22)-(24) – calculates “Time Difference of Arrival”) based on the respective arrival times (Fig. 6, 10, Para. [0088], [0090]: “by merging Time-of-Flight (two way ranging) with Time Difference of Arrival to determine location of a device” “the arrival times of all the devices are recorded as Tarrival-KD1-MD, Tarrival-KD2-MD and Tarrival-KD3-MD” and equation )  and at least two of the master clock, the synchronized first clock, and the synchronized second clock (Fig. 6, 10, Para.  [0066]: “Assume multiple KDs (denoted individually with a numbers KD1, KD2, and KD3) synchronize their clock with a master clock”.  Hence, Equations (22)-24) preforms TDoA calculation based on,   at least based, the synchronized clock of KD1 and the second synchronized clock of KD2).
Hollar teaches (Para. [0040]) “to start a transmission at a precise predetermined time”, however does not teach;
“allocate a contention free time slot used for allowing transmission of a mobile device second message” and transmitting the messages 
“during the allocated contention free time slot”.

“allocate a contention free time slot used for allowing transmission of a mobile device second message”…“ during the allocated contention free time slot”(Fig. 2, 18, Para. [0129], [0141]:  “control stations (or coordinators)”/master anchor device sends “guaranteed time slot assignment information of the contention free period (CFP) described in this beacon information” to other piconet communication apparatuses in so as to enable “wireless transmission packet” during the “guaranteed time slot”, i.e. transmit messages/packets  during the allocated contention free time slot” ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the “ping” sent by the mobile device using a second ultra-wide band, UWB, communication, in Hollar’s invention can be implemented by allocating, by the master device (MD), contention free time slot  during which the “ping” bay be  transmittied  as taught by Suzuki et al., where doing so would (Suzuki et al. Abstract) provide for a system with plurality of devices “guaranteed not to interfere each other, thereby allowing the coexistence of a plurality of personal area networks on a same frequency channel”.

Regarding claim 26, Hollar discloses;
A communication system (Fig. 6, 7, 10: ultra-wide band (UWB) radio frequency (RF) 
communication system), wherein the communication system comprises an anchor communication system (Fig. 1, 3, 5, 10, Para. [0017]: “provide a system including a plurality of devices synchronized to a single master clock”) and a mobile device (Fig. 6, 7, 10, Para. [0039], [0084]: location of for slowly moving/mobile Unknown Device (UD)): 
the anchor communication system comprising: 

a first anchor device (Fig. 1, 3, 5,10:, Para. [0043]: “known devices (KDs)” e.g. first known KD1) comprising a first clock (Para. [0047]: “a KD [e.g. first known device KD1] within listening range receives the RF packet that is broadcast and records the arrival time in its own clock units”); and 
a second anchor device (Fig. 1, 3, 5,10:, Para. [0043]: “known devices (KDs)” e.g. second known KD2) comprising a second clock (Para. [0047]: “a KD [e.g. second known device KD2] within listening range receives the RF packet that is broadcast and records the arrival time in its own clock units”);  
wherein the master anchor device is configured to: 
transmit a first message (Para. [0045]: “the MD sends out a broadcast (RF packet)”) to the first anchor device and to the second anchor device using a first ultra-wide band, UWB, communication (Fig. 3, 5, 10: Para. [0043]: “KDs [e.g. first known device KD1 and second known device KD2] have the ability to communicate over UWB directly”), wherein the first message is indicative of the master clock (Para. [0045]: “the broadcast message includes the time at which the broadcast started transmission, Tdepart-md”);  
wherein the first anchor device is configured to: 
receive the first message and synchronize the first clock based on the master clock (Fig. 3, 5, 10, Para. [0017]: “plurality of devices [e.g. first known device KD1] synchronized to a single master clock [i.e. master device clock]”; Para. [0047]: “a KD [e.g. first known device KD1] within depart-md] that is broadcast and records the arrival time in its own clock units”); and 
wherein the second anchor device is configured to: 
receive the first message and synchronize the second clock based on the master clock (Fig. 3, 5, 10, Para. [0017]: “plurality of devices [e.g. second known device KD2] synchronized to a single master clock [i.e. master device clock]” Para. [0047]: “a KD [e.g. second known device KD2] within listening range receives the RF packet [includes the time at which the broadcast started transmission, Tdepart-md] that is broadcast and records the arrival time in its own clock units”); and … 
wherein the mobile device is configured to: 
transmit a mobile device  second message during the allocated contention free time slot 
receive the mobile device  second message at respective arrival times (Fig. 6, Para. [0066], [0088]: “[each of the] KDs [i.e. at least a first KD1 and a second KD2] record the arrival time of the ping (Tarrival-i)”);  and/or (optional limitation not addressed)
wherein at least two of the and  the second anchor device, are configured to: 
transmit respective mobile device second messages during respective contention free time slots using a second ultra-wide band, UWB, communication, and 
wherein the mobile device is configured to: 
receive the second message at respective arrival times(optional limitation not addressed);  and 
wherein the communication system is configured to: 
perform a time difference of arrival, TDoA, calculation (Para. [0088], [0090]: equation (22)-(24) – calculates “Time Difference of Arrival”) based on the respective arrival times (Fig. 6, 10, Para. [0088], [0090]: “by merging Time-of-Flight (two way ranging) with Time Difference of Arrival to determine location of a device” “the arrival times of all the devices are recorded as Tarrival-KD1-MD, Tarrival-KD2-MD and Tarrival-KD3-MD” and equation ) and at least two of the and the synchronized second clock (Fig. 6, 10, Para.  [0066]: “Assume multiple KDs (denoted individually with a numbers KD1, KD2, and KD3) synchronize their clock with a master clock”.  Hence, Equations (22)-24) preforms TDoA calculation based on,   at least based, the synchronized clock of KD1 and the second synchronized clock of KD2).
Hollar teaches (Para. [0040]) “to start a transmission at a precise predetermined time”, however does not teach;
“allocate a contention free time slot used for allowing transmission of a mobile device second message” and transmitting the messages 
“during the allocated contention free time slot”.

“allocate a contention free time slot used for allowing transmission of a mobile device second message”…“ during the allocated contention free time slot”(Fig. 2, 18, Para. [0129], [0141]:  “control stations (or coordinators)”/master anchor device sends “guaranteed time slot assignment information of the contention free period (CFP) described in this beacon information” to other piconet communication apparatuses in so as to enable “wireless transmission packet” during the “guaranteed time slot”, i.e. transmit messages/packets  during the allocated contention free time slot” ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the “ping” sent by the mobile device using a second ultra-wide band, UWB, communication, in Hollar’s invention can be implemented by allocating, by the master device (MD), contention free time slot  during which the “ping” bay be  transmittied  as taught by Suzuki et al., where doing so would (Suzuki et al. Abstract) provide for a system with plurality of devices “guaranteed not to interfere each other, thereby allowing the coexistence of a plurality of personal area networks on a same frequency channel”.

Regarding claim 27, Hollar discloses;
The communication system according to claim 26, wherein at least one of the and the second anchor device (Fig. 6, 10: at least UD, KD1, KD2 and KD3; Para. [0066], [0088]: “[each of the] KDs [i.e. at least a first KD1 and a second KD2), comprises at least one of: 
an UWB domain (Fig. 8, Para. [0040]: “a "UWB device" includes a UWB transmitter 825 and receiver 815 [i.e. an UWB domain]”) configured to receive and/or transmit a message 
a secure element configured to store and/or generate a secret key and/or a session key; 
a network connection configured to obtain a secret key and/or a session key from an external network (optional limitation not addressed).


Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollar (US 2018/0302869 A1 cited in the submitted IDS) in view Suzuki et al. (US 2003/0169697 A1) further in view of Verso et al. (WO 2018/162753 A1 published 09/13/2018 previously cited).

Regarding claim 18, Hollar in view of Suzuki et al. discloses all as applied to claim 15 above, where Hollar further teaches (Para. [0053]: “closely aligned clocks, Tdif will be very small”), however they does not teach;
wherein a difference between the master clock and the synchronized first clock and/or the synchronized second clock is in the pico-second range. 
On the other hand, in the same field of endeavor (Para. [0001]: “synchronization between a master device and one or more slave devices”), Verso et al. teaches; 
 wherein a difference between the master clock and the synchronized first clock and/or the synchronized second clock is in the pico-second range (Fig. 2, pg. 8, line 22-31, pg. 12, line 1-4, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the closely aligned clocks, that is, Tdif between the MD clock and KD clocks in Hollar in view of Suzuki et al.’s invention can differ by “a few hundred picoseconds” as taught by Verso et al., where such precision would (Verso et al. pg. 1, line 13-14) provide “for effective synchronization… for wirelessly connected devices”.

Regarding claim 19, Hollar in view of Suzuki et al. discloses all as applied to claim 15 above, where Hollar further teaches (Para. [0053]: “closely aligned clocks, Tdif will be very small”), however they does not teach;
wherein a difference between the master clock and the synchronized first clock and/or the synchronized second clock is between 100 and 200 pico-seconds.
On the other hand, in the same field of endeavor (Para. [0001]: “synchronization between a master device and one or more slave devices”), Verso et al. teaches; 
wherein a difference between the master clock and the synchronized first clock and/or the synchronized second clock is between 100 and 200 pico-seconds (Fig. 2, pg. 8, line 22-31, pg. 12, line 1-4, pg. 14, line 17-19: teaches that master device clock and slave device clocks may have “standard deviation in the order of a few hundred picoseconds”.  That is, few hundred picoseconds includes a range between 100 picoseconds to 999 picoseconds where 100 and 200 pico-seconds falls within this range). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the closely aligned clocks, that is, Tdif between .

Claim 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hollar (US 2018/0302869 A1 cited in the submitted IDS) in view Suzuki et al. (US 2003/0169697 A1) further in view of Bartov et al. (US 2017/0131383 A1 cited in the submitted IDS).

Regarding claim 23, Hollar in view of Suzuki et al. discloses all as applied to claim 20 above, however they does not teach;
wherein the communication system comprises a further mobile device, the method further comprising: 
allocating, by the master anchor device, a first time slot for the mobile device ; 
allocating, by the master anchor device, a second time slot for the further mobile device;
wherein the first time slot is temporally different from the second time slot, and wherein the time slots are for transmitting a message to at least one of the 
On the other hand, in the same field of endeavor (Fig. 1: UWB communication), Bartov et al. teaches:
wherein the communication system comprises a further mobile device (Fig. 1, Para. [0021]: “one or more mobile stations 304”), the method further comprising: 

allocating, by the master anchor device, a second time slot for the further mobile device (Fig. 5, Para. [0021], [0057]: teaches “a central station 312” assigns and adjusts time slots for a further mobile device 304);
wherein the first time slot is temporally different from the second time slot (Fig. 5, Para. [0021], [0057]: the central station 312 “adjust time slotting with TDMA”, assignment of first and second time slots are temporally different), and wherein the time slots are for transmitting a message to at least one of the group consisting of the master anchor device, the first anchor device, the second anchor device (Fig. [0020]- [0021]: “Time slots for anchor stations 302 are assigned by the central station 312”…“the anchor stations 302 may communicate directly with the central station 312” using RF message 320 (i.e., a WirelessHART.RTM. message) in the assigned time slots). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the UWB communication between the KDs, MDs and/or UDs in Hollar in view of Suzuki et al.’s invention can based on assignment, adjustment and use of time slots from transmitting messages as taught by Bartov et al., where such implementation would (Para. [0021]) been use of a known technique/standard of using TDMA for transmitting message in UWB communication system would have yielded predictable results and would have improved the synchronization and location procedure in Hollar’s invention).

Regarding claim 28, Hollar in view of Suzuki et al. discloses all as applied to claim 26 above, however they does not teach;
 wherein the mobile device is at least one of the group consisting of a mobile phone, a tag, a token, a key, a keyfob, a smart card. 
On the other hand, in the same field of endeavor (Fig. 1: UWB communication), Bartov et al. teaches:
wherein the mobile device is at least one of the group consisting of a mobile phone, a tag (Para. [0019]: “a mobile station (also called a "tag", "portable unit" or PU") 304”), a token, a key, a keyfob, and a smart card.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the slowly moving UD in Hollar in view of Suzuki et al.’s invention can be a tag as taught by Bartov et al., where such implementation would (Bartov et al., Para. [0021]) been use of a known technique for synchronization and location of a mobile tag in UWB communication system would have yielded predictable results and would have improved the synchronization and location procedure for the slowly moving unknown device, UD, in the similar way in Hollar’s invention).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hollar (US 2018/0302869 A1 cited in the submitted IDS) in view Suzuki et al. (US 2003/0169697 A1) further in view of DeWitt et al. (US 2016/0343032 A1 previously cited).

Regarding claim 24, Hollar in view of Suzuki et al. discloses all as applied to claim 20 above, however,  they does not teach;
wherein the mobile device and at least one of and the second anchor device, comprises a secure key; and/or 
wherein the mobile device and at least one of and the second anchor device, generates a session key.
On the other hand, in the same field of endeavor (Para. [0064]: UWB communication), Sachs et al. teaches:
wherein the mobile device and at least one of the group consisting of the master anchor device, the first anchor device, the second anchor device, comprises a secure key (Para. [0146]: “secure keys are exchanged between the mobile device 1218 and the master sensor node 1206”); and/or (optional limitation not addressed)
wherein the mobile device and at least one of the group consisting of the master anchor device, the first anchor device, the second anchor device, generates a session key.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the UWB devices, i.e., the KDs, “slowly moving” UDs and/or MDs in Hollar in view of Suzuki et al.’s invention can be implemented to use/exchange secure key for communication as taught by DeWitt et al., where such implementation would (DeWitt et al., Para. [0048]) help “to locate mobile devices and identifying individuals to facilitate providing efficient and secure services”.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hollar (US 2018/0302869 A1 cited in the submitted IDS) in view Suzuki et al. (US 2003/0169697 A1) further in view of Rosener et al. (US 2009/0249478 A1 previously cited).

Regarding claim 29, Hollar in view of Suzuki et al. discloses all as applied to claim 26 above, however, thery does not teach;
wherein the mobile device is associated with a target device, and wherein the target device is at least one of the group consisting of a car, a door, a transaction terminal, and a transit gate.
On the other hand, in the same field of endeavor (Para. [0012]: UWB communication), Rosener et al. teaches:
wherein the mobile device (Para. [0016]: an RFID tag) is associated with a target device (Para. [0016]: an RFID tag/mobile device is associated with a door /target device), and wherein the target device is at least one of the group consisting of a car, a door (Para. [0016]: the RFID tag is used to unlock “a door”), a transaction terminal, a transit gate.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the UWB devices, “slowly moving” UDs in Hollar in view of Suzuki et al.’s invention can be implemented as an RFID tag associated with unlocking a door as taught by Rosener et al., where the person of ordinary skill in the art would have recognized applying the  known technique of associating  an RFID tag  with a second/target device such as a door in UWB communication system would have been a common application for the slowly moving UD/tag. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633